DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, Species D, drawn to figures 9-15 in the reply filed on August 9, 2021 is acknowledged.
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-19 were cancelled by Applicant. As such, claims 20-28 are pending in the instant application.
Claim Objections
Claims 21-28 are objected to because of the following informalities:  the claims all recite “A method…” but should be amended to recite “The method…” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-21, 23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blacklidge et al. (US 2019/0175236), hereinafter “Blacklidge”.
Regarding claim 20, Blacklidge discloses a method of performing a bone fusion comprising accessing a set of bone or bone fragments to be fused (¶68) and implanting a plate assembly on the set of bone or bone fragments (¶72), the plate assembly comprising a plate (200) having coextensive top 
Regarding claim 21, Blacklidge discloses the method as set forth in claim 20, wherein the bone fusion is a wrist fusion (“it should be understood that the devices and methods may be used with other bones of the body having similar structures, for example the upper extremity, and more specifically, with the bones of the wrist, hand, and arm,” ¶54).  
Regarding claim 23, Blacklidge discloses the method of performing a bone fusion as set forth in claim 20, including the further step of forming a countersunk recess in a bone fragment and the side wall has a rim that is positioned in the countersunk recess (¶74).  
Regarding claim 24, Blacklidge discloses the method of performing a bone fusion as set forth in claim 20, including the step of implanting the screw in the intermediate offset recess to reduce a bone fragment (¶75).  
Regarding claim 25, Blacklidge discloses the method of performing a bone fusion as set forth in claim 20 wherein the screw holes are internally threaded and including the step of threading screws having externally threaded heads in the internally threaded screw holes (¶62-63).  
Regarding claim 26, Blacklidge discloses the method of performing a bone fusion as set forth in claim 25, wherein the screw holes further include one or more recesses in the internal threads of the screw holes which can be used to achieve variable locking of a mating screw member (notches in 224 and 228, FIG. 11).  
Allowable Subject Matter
Claims 22, 27-28 are objected to as being dependent upon a rejected base claim (and for informalities, above), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Blacklidge discloses a method of performing a bone fusion comprising accessing a set of bone or bone fragments to be fused (¶68) and implanting a plate assembly on the set of bone or bone fragments (¶72), the plate assembly comprising a plate (200) having coextensive top (202) and bottom (204) surface having a central area (at 204, FIG. 12) and including opposing ends (210, 212) which include screw holes (224, 228) defined by openings within the top and bottom surfaces  and through the plate that receive screws (FIG. 11) and one or more intermediate offset recess (230) having a side wall (wall of 230 extending downward) and a bottom wall (bottommost wall of 230) that includes an opening (232) which is not within the top or bottom surface of the plate (FIGS. 11-12) and implanting a screw in the intermediate offset recess to draw a bone or bone fragment in the direction of the bottom central surface of the plate (¶75), wherein the bone fusion is a wrist fusion (“it should be understood that the devices and methods may be used with other bones of the body having similar structures, for example the upper extremity, and more specifically, with the bones of the wrist, hand, and arm,” ¶54).  However, the prior art, alone or in combination, fails to disclose the further step of moving the lunate by engaging the triquetral and the capitate with a clamp having offset jaws and rotating the clamp to move the lunate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775